Title: From James Madison to Henry Lee, 29 November 1825
From: Madison, James
To: Lee, Henry


        
          Montpellier November 29 1825
        
        I have recd. Sir, yours of the 19th. instant. I need not repeat my commendation of your purpose to devote your talents to literary pursuits. And the tasks you now mark out for your pen, will doubtless inspire its best efforts. The campaign of Niagara in 1814, and the naval achievements in the Mediterranean, are both of them distinguished by their patriotic & Historic Attractions; and you are very justly solicitous to procure from authentic sources all the information that can give lasting value to your undertaking.
        
        You are very fortunate in those already opened to you and in prospect. With respect to proceedings in the Cabinet, & correspondences between the President and its subordinate members, not in the public Archives, and remaining in his & their hands, a part, tho’ a small one may involve particularities more proper for obli⟨vion th⟩an worthy of the pages of history; and there may be other parts less proper for present than future publication. A knowledge of the contributions recd. from others would enable me to understand how far my files could make them, in any instances more compleat & satisfactory; and without a superfluous labour, much to be avoided, in transcribing selections & extracts. With respects & good wishes
        
          James Madison
        
      